09-3474-ag
         Sanusi v. Holder
                                                                                       BIA
                                                                               A076 186 829

                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 7th day of February, two thousand eleven.
 5
 6       PRESENT:
 7                DENNIS JACOBS,
 8                     Chief Judge,
 9                ROBERT D. SACK,
10                GERARD E. LYNCH,
11                    Circuit Judges.
12       _____________________________________
13
14       RASAQ OPEYEMI SANUSI,
15                Petitioner,
16
17                          v.                                  09-3474-ag
18                                                              NAC
19       ERIC H. HOLDER, JR., UNITED STATES
20       ATTORNEY GENERAL,
21                Respondent.
22       _____________________________________
23
24       FOR PETITIONER:               Jeffrey M. Okun, New York, New York
25
26       FOR RESPONDENT:               Loretta E. Lynch, United States
27                                     Attorney; Varuni Nelson; Scott Dunn;
28                                     Margaret Kolbe, Assistant United
29                                     States Attorneys; Dione M. Enea,
 1                          Special Assistant United States
 2                          Attorney, Of Counsel; United States
 3                          Attorney’s Office, Eastern District
 4                          of New York, Brooklyn, New York
 5
 6       UPON DUE CONSIDERATION of this petition for review of a

 7   decision of the Board of Immigration Appeals (“BIA”), it is

 8   hereby ORDERED, ADJUDGED, AND DECREED, that the petition for

 9   review is DENIED.

10       Rasaq Opeyemi Sanusi, a native and citizen of Nigeria,

11   seeks review of a July 15, 2009, order of the BIA denying

12   his motion to reconsider and reopen. In re Rasaq Opeymi

13   Sanusi, No. A076 186 829 (B.I.A. July 15, 2009).   We assume

14   the parties’ familiarity with the underlying facts and

15   procedural history of this case.

16       Motion to Reconsider.   We review the BIA’s denial of a

17   motion to reconsider for abuse of discretion.   See Jin Ming

18   Liu v. Gonzales, 439 F.3d 109, 111 (2d Cir. 2006); Kaur v.

19   BIA, 413 F.3d 232, 233 (2d Cir. 2005) (per curiam).   Because

20   Sanusi merely raised arguments that both the agency and this

21   Court had previously considered, and because he identified

22   no factual or legal error in the BIA’s October 2008

23   decision, the BIA did not abuse its discretion in denying

24   his motion to reconsider.   See Jin Ming Liu, 439 F.3d at 111

25   (stating that the BIA “does not abuse its discretion by

                                   2
 1   denying a motion to reconsider” when the motion merely

 2   “repeats arguments that the BIA has previously rejected”);

 3   see also Sanusi v. Gonzales, 445 F.3d 193, 198-99 (2d Cir.

 4   2006) (per curiam) (rejecting Sanusi’s claims that the IJ

 5   abused his discretion in refusing to grant further

 6   continuances for the submission of additional medical

 7   evidence).

 8       Motion to Reopen. We review the BIA’s denial of a

 9   motion to reopen for abuse of discretion, mindful of the

10   Supreme Court’s admonition that such motions are

11   “disfavored.”   Ali v. Gonzales, 448 F.3d 515, 517 (2d Cir.

12   2006) (quoting INS v. Doherty, 502 U.S. 314, 323 (1992)).

13   The BIA did not abuse its discretion in finding that the

14   article Sanusi submitted with his motion failed to establish

15   changed conditions in Nigeria because the article discusses

16   only generalized conditions of Sharia law in portions of

17   Nigeria in 2002.   Sanusi did not submit any evidence of

18   conditions in Nigeria in 2008 (the time of his motion) or

19   establish that conditions in Nigeria in 2008 had changed

20   since the time of his hearing.    See Matter of S-Y-G-, 24 I.

21   & N. Dec. 247, 257 (BIA 2007) (“there is nothing in the

22   applicant’s submission that would indicate that the 1999


                                   3
 1   policy is a change from the previously annunciated policy”),

 2   aff’d by Jian Hui Shao v. Mukasey, 546 F.3d 138, 168-69 (2d

 3   Cir. 2008).   Therefore, the BIA reasonably determined that

 4   Sanusi had not established changed country conditions as a

 5   basis for reopening.   See 8 C.F.R. § 1003.2(c)(1); Cao v.

 6   United States Dep’t of Justice, 421 F.3d 149, 156 (2d Cir.

 7   2005) (stating that movants submitting material, previously

 8   unavailable evidence, bear the “heavy burden” of

 9   “demonstrating a likelihood that the new evidence presented

10   would alter the result in the case”).

11       For the foregoing reasons, the petition for review is

12   DENIED.   As we have completed our review, the pending motion

13   for a stay of removal in this petition is DENIED as moot.

14   Any pending request for oral argument in this petition is

15   DENIED in accordance with Federal Rule of Appellate

16   Procedure 34(a)(2), and Second Circuit Local Rule 34.1(b).

17                               FOR THE COURT:
18                               Catherine O’Hagan Wolfe, Clerk
19
20




                                   4